Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-40 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 19 Jordan (US. 2015/0340805 A1) teaches “A contact block for a connector, the contact block comprising: a first insulating part; a second insulating part; a flexible membrane having traversing holes; a plurality of electric contacts, the flexible membrane is traversed by the plurality of contacts at respective ones of the traversing holes.” (contact block Fig. 3, connector 1, first insulating part 21, second insulating part 31, and electrical contacts 29)
Jordan (US. 2015/0340805 A1) does not teach “wherein side walls of the plurality of electric contacts are in direct contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of contacts and the flexible membrane.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 19, these limitations, in combination with remaining limitations of the amended claim 19, are neither taught nor suggested by the prior art of record, therefore the amended claim 19 is allowable.
Claims 20-26, 37 and 38 are dependent on the amended claim 19 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 27 Jordan (US. 2015/0340805 A1) teaches “A connector part having a contact block, the contact block comprising: a first insulating part; a second insulating part; a flexible membrane having traversing holes; and a plurality of electric contacts, the flexible membrane is traversed by the plurality of contacts at respective ones of the traversing holes.” (contact block Fig. 3, connector 1, first insulating part 21, second insulating part 31, and electrical contacts 29)
Jordan (US. 2015/0340805 A1) does not teach “wherein side walls of the plurality of electric contacts are in direct contact with side walls of the corresponding traversing holes of the flexible membrane to provide for a seal between the plurality of contacts and the flexible membrane.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 27, these limitations, in combination with remaining limitations of the amended claim 27, are neither taught nor suggested by the prior art of record, therefore the amended claim 27 is allowable.
Claims 28-36 and 39-40 are dependent on the amended claim 27 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831